0

CONTEAT DE LOCATION PES CI CANES

entre

1 some

et

N°9 44/2008

_ MERE LS Lubumbasht, :» 24
f

[De ; : a
CONTRAT DE LOGATION DES. |
f
Entre t : _. RS se

La Socrété dd Développement Industriel et Minier du Congo, £ODIMIGO,

Dubieue ayant son siège Social à Lubumbashi au n° 549, Avenue AQU :
Lubumbashi, République Démocratique du Congo, représentée aus fins des pr'ésenies par
saten MWITABA KATEMWE, Adrnnistrateur Délég Général et Ménsieur
DNGO NUMBI, Administrateur Délègué Gi

Fi AGO, + HEURE ee

déneninée « Le propriétaire » d'une part,

Et

iélé MUYAFA CONGO Sprl ; É
contée aux fins des prébéites par Monsieur KAM
dénommée « La Prengur », d'autre part,

Préambuie :
À

; Lo ET ; a {
| attendh que soblmfeo és propriétaike dés citernes situées. : Musoshi destinees au,

stockage su Carburant |

Hi que MUVAFA CONGO Spri dans sa lettre à 5

RICO souhané prantin &n

ocaucr des cuéernes dune capadité de 2000 mèlres cubes ;

— Atténdu que MUYAFA CONGO Sprl est expérimentée dans la Val

‘pétroliers

Atendu que SO
vaiorisebles : 4

Attendu que la partis SODIMICO et la partie MU,
commuacécrd conclure un conträl de location desdites citernes . Free
h, Crop Un | \ !

tiele 1 Objet #3} ns Pari e
Le PrODMIÉRAITE ne &n location au Preneur en Vue du stockage de a. a5 sungées

aux conditions

jans se tastallanons de Musoshi dont la sandiaotie est de 2.000 nee: cunes,

d'aprés stipulégs 21 acceptées par los HAS part

Article 2° De Jee ù | F1

Les citernes ain: louges sont exclusivement destinées à la © ervalion ses Lroduits oétrofiecs

uches F

{gusei vou ce) du Préneur avan leur acheminement vers ses divêrs deb

Article 3: Sous-locatlon.

l cadre du présent contrat n'est pas’ autorisé dé sous:|

noins dé les céder à des liers où de leur laissèr une quelconque 1Guiééan

Le Preneur dans

CRAN ANCOTC

gracieuse OÙ pr ire.

Article 4: Oligations, Fe

OprtEine 23 Je à méltre à la disposition du Preneur k

l'usage auquel elles sont données en location
f 42 LÉ Freteu
"H

propres moyens en recourant aux éléments de ia Garde

SOUIMICO. quil prendra en charge

Article 8: Durée.

Ld aurégde 14 location est fixée à soixante mois (60) sxpressémantrenour cables dc

de :a date d'entrée en jouissance effeclive des citernes pris en location

Article 6: Prix.et modalités,

val avanlie début du stockage de son

paiement a

Chaque fin du mois on déduira du montant avancé suivant

f vas

& fais Je

1$ par mètre cube

‘a auor A fixé sélbnl lé auatité slockéely Samprs is stten dé Carpuraih quec tout

LieË éilornes dent la capacité rotal 2. 100] mm.

Artiéle 7 Mise en défaut et résiliation.

soruit en défaut de remplir luna des Qbhostons rise à $4

‘une da part

e pourra moltre en demeures la partie défoillante

; an durnoure sera adressée par courrier avec accusé de réception Le délai de mise
5 obligations

raure este Sins au cours tasquels la partie en défaut se devra de remplir s

À defaut pour ta partis

ivre discrétion. résilier l& présent contrat, sans préjudice de l'akercice

Article 8: Force majeure.

AGNIQUÉS QUE :CNgleMps que sur bont les circonstances de force majeu-e

1

mois, chacune des parties aura le aroit
engagements sans préavis ni indemnités;

l'empéchgmolit dure plus, de troik

hé

la partie äffoctea par un événement de force majeure doit notifier immédiatement a l'autre

Article 9: Avenant,

l, | PTE Ne 1]

j Article 10: Règlement de sifférshéss |

Tout différend survenant dans l'exécution. du présent contrat sera réglé de préférence à Pamiaole:

Toutefois, en cas de non. -conciliation, 8 différend Sera soumis à la compétence des Cours et.
“ribunaux de fa République Démocratiqu É

Article 11: Entre en vigueur.

Le présent contrat énire en vigueur un mois après la date de sa. Signal :

de pérméttre au Freneur d'obtenir. l'agré jent ces citérne:

OFIDA

fé
— LE PRENEUR

Pour la sociôts MUYAFA CONGO Sprl Rs
Son rant statutaire

KAMSALE-MUYALI

M
